Citation Nr: 1440441	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO. 10-45 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to August 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In connection with his appeal the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2011 and accepted such hearing in lieu of an in person hearing before a VLJ.  A transcript of the hearing is associated with the record.

When this case was before the Board in September 2013, it was remanded for further development.  It has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within systems known as Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Right knee DJD is manifested by limitation of flexion; flexion is not limited to less than 45 degrees.

2.  Right knee DJD is not manifested by limitation of extension, locking, lateral instability or recurrent subluxation.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for right knee DJD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257-5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in December 2009, prior to the initial adjudication of the claim.

With regard to the duty to assist, the Veteran's service treatment records (STRs), service personnel records, and VA records have been obtained.  In addition the Veteran was afforded an appropriate VA examination in December 2009.  

The Veteran also testified at an August 2011 video conference hearing before the undersigned VLJ.  Following that hearing the Board remanded the case for development to obtain private treatment records and to afford the Veteran another VA examination.  

Thereafter, the originating agency sent the Veteran a letter in October 2013 requesting him to provide the private medical records or the authorization necessary for VA to obtain the private medical records on his behalf.  The Veteran failed to do either.  In addition, as directed, the originating agency afforded the Veteran a VA examination in October 2013.  The report of that examination provides all information required for rating purposes.  Therefore, the Board finds that there has been substantial compliance with the Board's remand directives.

Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

II.  Legal Criteria

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel  has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September, 2004). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

In the March 2010 rating decision on appeal, the Veteran was granted service connection with a 10 percent evaluation for degenerative joint disease of the right knee, effective November 25, 2009.  

The pertinent evidence consists of the Veteran's lay statements, hearing testimony, and the reports of two VA examinations.  At the August 2011 hearing, the Veteran testified that the December 2009 VA examination did not correctly assess his knee disability, due to the fact that he was examined while wearing a knee brace.  He also testified that his knee would occasionally give out when walking or running.  Additionally, the Veteran stated that he could not actively fully extend or flex his knee.

The December 2009 examination report reflects that the Veteran was able to flex his knee to 110 degrees and extend to 0 degrees with pain throughout the range of motion.  No instability was observed.  The examiner diagnosed degenerative joint disease of the right knee.

In October 2013 the Veteran underwent a second VA examination.  The report reflects that the Veteran complained of buckling and pain but denied flare-ups or incapacitating episodes that interfered with his daily activities or job.  He also did not report any instability.  Range of motion testing revealed flexion to 110 degrees with pain beginning at 90 degrees and no additional limitation after repetition.  Extension was to 0 degrees with no additional limitation on repetition and no pain.  Joint stability was observed as normal with no evidence of subluxation or dislocation.  It was noted that the Veteran utilized a brace constantly.  X-rays taken at that time showed no arthritic progression since those taken in 2009.  The examiner noted that the Veteran's knee disability did not impact his ability to work and that there was no additional loss of range of motion or joint function due to pain, fatigue, or lack of endurance during repetitive motion.

Based on the evidence described, the Board finds that an initial disability rating in excess of 10 percent is not warranted.  Both of the VA examinations showed that the Veteran's right knee disability is manifested by limitation of flexion.  They also showed then even after all pertinent disability factors are considered, flexion is not limited to less than 45 degrees and extension is not limited at all.  Therefore, the disability does not warrant more than the assigned 10 percent rating based on limitation of motion.

While the Veteran has asserted that he has problems with instability and/or buckling, he has provided no corroborating evidence of either.  Both of the VA examinations disclosed no evidence of instability, dislocation or subluxation.

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In particular, the Board notes that the Veteran has not complained of locking and neither VA examination disclosed evidence of locking.

The Board has considered the Veteran's statements as well; however, to the extent that they conflict with the medical evidence, the Board has found the objective medical evidence prepared by skilled professionals to be more probative than the statements provided by the Veteran for compensation purposes.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 10 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, as the preponderance of the evidence is against the claim for a rating in excess of that already assigned, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV.  Extra-schedular Consideration

The Board has considered whether the claim should be referred for extra-schedular consideration under 38 C.F.R. § 3.321 (2013).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As discussed above, the evidence shows that the manifestations of the right knee disability are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


